DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because empty diagram boxes are impermissible under 37 CFR §1.83(a) which recites as follows:
	"The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)." (Emphasis added by Examiner)
	The empty diagram boxes 401, 402, 403, 404 found in Figure 4 of the drawings, must be labeled with an appropriate descriptive phrase in addition to the reference characters already present. Please see 37 CFR §1.84(n), 37 CFR §1.84(o), and 37 CFR §1.84(p) for more information on the difference between the required legends and the reference characters already present. Appropriate correction is required.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37　CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The amount of direction provided by the inventor amounts to undue experimentation for a person having ordinary skill in the art to make or use the invention.  A person having ordinary skill in the art would need to determine what are the rules, what qualifies as being moved, and what variable is given more weight in the rules when making this consideration?  
	When the container is moved (either detected by GPS or position sensor), how much movement is sufficient?  What kind of sensor is the position sensor?  The position sensor is only described as “detects when the silo/container has been tilted or positioned for transport” [0046]?  Is any movement measurement used no matter how small?  Can the sensor detect in multiple directions? If the sensor is moved more than once between measurements, is the first measurement the one which is used or the last measurement of movement or more than one?  Is it a quantifiable movement measurement value or a yes/no? 
	When the fill level changes by a certain distance, when is the distance calculated? How is it determined that the fill level has changed by a certain amount/percentage?  The configuration is not clear because if the container moves and then the level is measured as having changed by a predetermined percentage or distance, due to movement, then it is unclear what rule ought to be applied.  For example, the container is filled and then moved without a change in fill level but the distance measurement is changed (due to movement of the filled material).  The detectable fill level has changed because of movement of the material in the container (because there is no other manner of detecting fill level or a change in fill level) and a different calculation rule would be applied as if the fill level had changed.  If the fill level is a value to be corrected, how can it also be a value to rely upon to determine how to correct itself?
	Lastly, it is unclear what the first and second calculation rules are because they can be different or the same, or they can include more than two such rules [0019].  There is no discussion of what the calculation rules are or how they use the variables or are applied differently or what considerations need to be considered.  If a discharge funnel is formed, how long was it emptying and does that affect the calculation because the shape will be more exaggerated if the container is emptying longer?  Does the material inside the container affect the calculations due to different tendencies for sliding?  Applicant has not clearly indicated any metes and bounds of the first or second calculation rule.  The specification (published paragraph [0012]) states that the calculation rules may be identical, [0014] the shape of the material can be included in the first calculation rule, and [0018] a corresponding calculation rule can be applied to a particular circumstance.  There is no clear indication of what the calculation rules are or how a first or second calculation rule applies to a different circumstance. 
	The disclosure does not provide enough information for a person having ordinary skill in the art to make or use the invention without undue experimentation due to the amount of direction provided by the inventor.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Claim 1 recites a first calculation rule is applied when the mobile container has been moved since the previous measurement, and a second calculation rule is applied when the mobile container has not been moved since the previous measurement.  Claim 3, dependent from claim 1, then recites “wherein the evaluation circuitry is further configured to apply the second calculation rule when calculating the filling level or volume from the distance measurement when the mobile container has been moved since the previous measurement but the filling level or distance has increased or decreased by a first predetermined minimum value since the previous measurement.  Claim 3 then negates the decision of claim 1.
	
	Likewise, claim 11 states “applying a first calculation rule in the subsequent calculation of the level or volume from the distance measurement when the mobile container has been moved since the previous measurement; and applying a second calculation rule when calculating the fill level or volume from a distance measurement when the mobile container has not been moved since the previous measurement.”  Claim 12 then states “wherein the applying the second calculation rule further comprises applying the second calculation rule applied when the mobile container has been moved since the previous measurement and a specific event has occurred including a filling level of material increasing compared to the last measurement.”  Therefore, claim 12 negates the decision of claim 11.    Claim 12 is also rejected due to the term “specific event” which is undefined and unclear.

	Claim 1 recites a first calculation rule is applied when the mobile container has been moved since the previous measurement, and a second calculation rule is applied when the mobile container has not been moved since the previous measurement.  Claim 14, dependent from claim 2, then recites “wherein the evaluation circuitry is further configured to apply the second calculation rule when calculating the filling level or volume from the distance measurement when the mobile container has been moved since the previous measurement but the filling level or distance has increased or decreased by a first predetermined minimum value since the previous measurement.  Claim 14 then negates the decision of claim 1. 

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 12, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 fails to further limit claim 1, from which it depends because claim 1 states that the second calculation rule is used when the container has not been moved, and claim 3 states that the second calculation rule is used when the container has been moved.  Claim 12 fails to further limit claim 11, from which it depends because claim 11 states that the second calculation rule is used when the container has not been moved, and claim 12 states that the second calculation rule is used when a specific event has occurred.  Claim 14 fails to further limit claim 2, from which it depends because claim 1 (from which 2 depends) states that the second calculation rule is used when the container has not been moved, and claim 14 states that the second calculation rule is used when the container has been moved.  The rejected claims only contradict the claims from which they depend and therefore fail to further limit claim the respective claims from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
None of the prior art of record appears to directly read on the invention as understood by the Examiner, however, due to the presence of indefinite claim language throughout the claimed invention, as indicated in the rejection(s) under 35 U.S.C. 112 above, a complete comparison to the Prior Art and the claimed invention could not be made by the Examiner.   However upon applicant’s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner’s better understanding of the invention a comparison of the prior art to the claims will again be made, resulting in a possible Final Office Action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US9658096, US11340106, US20200011724, US20190056258, US20090299662, US6634234.  The prior art includes various manners of measuring bulk fluid in a storage container. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2855                                                                                                                                                                                                        11/21/22


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855